 



Exhibit 10.28
ASSIGNMENT AND CONTRIBUTION AGREEMENT
     THIS ASSIGNMENT AND CONTRIBUTION AGREEMENT is made this 20th day of
September, 2006 by and among each of the undersigned parties.
RECITALS:
     A. Neighborhood Holdings, LLC (“Holdings”) owns 100% of the membership
interests (the “Interests”) in Wildewood Residential, LLC (“Wildewood”).
     B. Holdings intends to contribute the Interests to its wholly-owned
subsidiary, Stanley-Martin Communities, LLC, and Stanley-Martin Communities, LLC
intends to contribute the interests to its wholly-owned subsidiary,
Neighborhoods Capital, LLC (“Capital”), the result of which is that Capital will
become the sole member of Wildewood.
AGREEMENT:
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:
     1. Assignment and Contribution of Interests from Holdings to Stanley-Martin
Communities. Effective simultaneously herewith, Holdings hereby transfers,
assigns and contributes the Interests to its wholly-owned subsidiary,
Stanley-Martin Communities, LLC, as a contribution to the capital of
Stanley-Martin Communities, LLC.
     2. Assignment of Contribution of Interests from Stanley-Martin Communities
to Capital. Effective simultaneously with the assignment and contribution of the
interests described in Section 1 above, Stanley-Martin Communities, LLC hereby
transfers, assigns and contributes the Interests to Capital, as a contribution
to the capital of Capital. Effective simultaneously herewith, Capital will
become the sole member of Wildewood and the Operating Agreement of Wildewood is
hereby amended to reflect such ownership. Wildewood shall reflect Capital as its
sole member on its books.
     3. Miscellaneous.
          (a) Subsequent Documents. Each of the parties hereto agrees to execute
such further instruments and assurances or provide such other documents as may
be reasonably necessary to effectuate the purposes of this Agreement.
          (b) Entire Agreement. This Agreement represents the entire agreement
by and among the parties hereto concerning the matters described herein. This
Agreement revokes and supercedes all prior agreements by and among the parties
hereto with respect to the matters which are the subjects hereof.
          (c) Benefit and Burden. All terms of this Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
heirs, legal representatives, successors and assigns.

 



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart shall be an original, but altogether shall
constitute one and the same instrument.
          (e) Notices. Any and all notices, requests or other communications
hereunder shall be deemed to have been duly given if in writing and transmitted
by personal delivery, by nationally recognized overnight carrier or by
registered or certified mail, return receipt requested and first-class postage
prepaid as follows:

     
To Holdings:
  11111 Sunset Hills Road
 
  Suite 200
 
  Reston,VA 20190
 
  Attn: Martin K. Alloy
 
    To Stanley-Martin Communities:
 
  11111 Sunset Hills Road
 
  Suite 200
 
  Reston,VA 20190
 
  Attn: Martin K. Alloy
 
   
To Capital:
  11111 Sunset Hills Road
 
  Suite 200
 
  Reston,VA 20190
 
  Attn: Martin K. Alloy

          (f) Cost and Expenses. The parties hereto shall each bear their own
costs and expenses (including consultants, attorneys and accountants) incurred
in connection with the transactions and agreements as provided in this
Agreement.
          (g) Time is of the Essence. Time is of the essence in connection with
performance of all obligations specified herein.
          (h) Severability; Invalidity. The severability, invalidity or
unenforceability of any provision herein shall not impair the validity or
enforceability of the obligations of any party hereunder.
          (i) Survival. The terms and conditions of this Agreement shall survive
and shall not be merged into the documents executed by the parties in connection
with the closing of the transactions contemplated hereunder.
          (j) Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have each executed this Agreement
effective as of the date hereinabove first written.

            NEIGHBORHOOD HOLDINGS, LLC
      By:   /s/ Martin K. Alloy, Chairman         Martin K. Alloy, Chairman    
            STANLEY-MARTIN COMMUNITIES, LLC
      By:   /s/ Martin K. Alloy, Chairman         Martin K. Alloy, Chairman     
          NEIGHBORHOODS CAPITAL, LLC
      By:   /s/ Martin K. Alloy, Chairman         Martin K. Alloy, Chairman     
       

- 3 -